Appellant, under the second count of the indictment, was convicted of arson; more specifically that he willfully set fire to or burned or caused to be burned, or aided in the burning of an automobile, the property of Paul E. Pratt. *Page 126 
An analysis of the tendencies of the evidence will not add any value to this opinion in the view we take of the questions presented by this record.
There nowhere appears in the record a tendered written request for the general affirmative charge in appellant's behalf. No motion for a new trial was presented.
Under the caption in the record, "Written Refused Charges," we find two unnumbered written charges. Both are signed by the trial judge, but neither bears the endorsement "given" or "refused." Clearly, the mandates of the statute appertaining were not observed, and we are not privileged to review the action of the primary court in his treatment of the two charges in question. The fact that they are set out in the record under the endorsement of the clerk that they were refused does not authorize an extension or alteration of the rule. Title 7, § 273, Code 1940; Mason v. State, 16 Ala. App. 405,78 So. 321; Kiker v. State 233 Ala. 448, 172 So. 290; Berry v. State, 231 Ala. 437, 165 So. 97.
It is insisted in brief of counsel for appellant that the lower court was in error in admitting in evidence an alleged statement of confession made by the defendant. It is, of course, well recognized that confessions in criminal cases are prima facie inadmissible and their admissibility cannot be accepted unless it is shown to the trial court that they were voluntarily made. Washington v. State, 53 Ala. 29; Kinsey v. State, 204 Ala. 180, 85 So. 519. In the instant case a sufficient predicate was based before the statement was admitted in evidence. The fact that the defendant, when testifying in his own behalf, gave evidence that he was maltreated, beaten and otherwise abused and, on this account and in fear of additional bodily harm, he made admissions indicating his guilt which were not true, does not clothe this court with the authority to accept the evidence of the defendant relating to the matter and to reject that of the State's witnesses evidencing a contrary state of facts. Goodwin v. State, 102 Ala. 87, 15 So. 571; Bozeman v. State,21 Ala. App. 457, 109 So. 366.
We find no error in the record, and the judgment of the lower court is ordered affirmed.
Affirmed.
                              On Rehearing.